DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 11,068,154) and Choi et al. (US 2012/0208465) and further in view of Eriksson et al. (US 10,327,673).
Referring to Claim 1, Ishikawa teaches a portable and wearable electronic device, comprising:
at least one of a motion and physical activity sensor (see col. 5, lines 33-38) configured be operative to detect a physical amount when power is supplied and consumed (see battery 59 in fig. 2 which powers the sensors 71-75);
a communication unit configured to perform wireless communication (see wireless communication in fig. 1); and
a storage unit 52 (fig. 2) configured to record, when pairing between the communication unit and an external device for communicating with an external server through an Internet network used by a user is executed (see communication between 
Ishikawa does not teach a controller configured to control supply of power to the at least one of a motion and physical activity sensor so that said sensor is operative; and
wherein a permission condition under which the controller permits the supply of power to the at least one of a motion and physical activity sensor includes a condition that the pairing information is recorded in the storage unit.
Choi teaches a controller configured to control supply of power to the at least one of a motion and physical activity sensor (see paragraph 35 which shows an accelerator sensor which is a motion sensor) so that said sensor is operative (see paragraph 42 which shows specific power to the sensing unit); and
wherein a permission condition under which the controller permits the supply of power to the at least one of a motion and physical activity sensor includes a condition that the pairing information is recorded in the storage unit (see paragraph 29 which shows supply of specific power to the wearable device if pairing is performed, and noting that it is inherent that the wearable device must contain information of pairing in some shape or form in order to the control unit in the wearable device to supply or restrict power).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choi to the device of Ishikawa in order to more efficiently register a wearable device more securely.

Referring to Claim 2, Choi also teaches when profile information on the user is acquired by wireless communication between the communication unit and the external device, the profile information is recorded in the storage unit (paragraph 11 noting the .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, Choi, and Eriksson and further in view of Villa-Real (US 2014/0162598).
Referring to Claim 3, the combination of Ishikawa, Choi, and Eriksson does not teach when operation to erase the pairing information is performed by the user, the pairing information and the profile information are erased from the storage unit. Villa-Real teaches when operation to erase the pairing information is performed by the user, the pairing information and the profile information are erased from the storage unit (see claim 23 more notably first column on pg. 86). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Villa-Real to the modified device of Ishikawa, Choi, and Eriksson in order to better protect the user of a mobile device from fraud.
Referring to Claim 4, Choi also teaches the supply of power to the sensor is prohibited until at least the pairing information is recorded in the storage unit next time (paragraph 17 which shows suspending of power supply to sensor until performing pairing in paragraph 18).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, Choi, and Eriksson and further in view of Gunasekar et al. (US 2018/0317848).
Referring to Claim 5, Ishikawa teaches the at least one of a motion and physical activity sensor as an acceleration sensor that outputs a signal of amplitude corresponding to magnitude of acceleration (see col. 5, lines 33-38 which shows an acceleration sensor 74 (fig. 2)).
The combination of Ishikawa, Choi, and Eriksson does not teach the controller stopping the supply of power to the sensor when a state in which the amplitude of the signal output from the sensor is smaller than a predetermined value continues for a predetermined period. Gunasekar teaches the controller stopping the supply of power to the sensor when a state in which the amplitude of the signal output from the sensor is smaller than a predetermined value continues for a predetermined period (paragraph 83 which shows deactivating of electrode after prolonged sensing of no contact with skin). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gunasekar to the modified device of Ishikawa, Choi, and Eriksson in order to consume more power.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, Choi, and Eriksson and further in view of Pattikonda et al. (US 2014/0233356).
Referring to Claim 6, the combination of Ishikawa, Choi, and Eriksson does not teach where at least one of a motion and physical activity sensor comprises a tilt switch 
the controller permits recovery from a power-saving mode when a recovery condition is satisfied during execution of the power-saving mode, and
wherein the recovery condition includes a condition that the pairing information is recorded in the storage unit and a condition that the tilt switch has detected a change in the tilt angle.
Pattikonda teaches where at least one of a motion and physical activity sensor comprises a tilt switch that switches between an on state and an off state in accordance with a tilt angle (paragraph 73 where switching on illumination can occur according to tilt), wherein
the controller permits recovery from a power-saving mode when a recovery condition is satisfied during execution of the power-saving mode (paragraph 73 where the illumination can be switched off and in power saving mode when no movement is detected and where the recovery can include recovery of power since no further detail is mentioned), and
wherein the recovery condition includes a condition that the pairing information is recorded in the storage unit (paragraph 57 which shows pairing with outside device) and a condition that the tilt switch has detected a change in the tilt angle (paragraph 73 which shows activation after change in tilt and where the recovery can include recovery of power since no further detail is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Pattikonda to the modified 
Referring to Claim 7, Choi also teaches when profile information on the user is acquired by wireless communication between the communication unit and the external device, the profile information is recorded in the storage unit, and the recovery condition includes a condition that the profile information is recorded in the storage unit (paragraphs 11 and 12 which shows both power and pairing key inputs which read on profile information and recovery condition).
Referring to Claim 8, Pattikonda also teaches the portable electronic device as a wristwatch type device (fig 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648